--------------------------------------------------------------------------------

Exhibit 10.1
 
Purchase Contract of Medicine Materials
 
Contract No.:XA012                 
 
Party A: Xi’an Qinba Pharmaceuticals Co., Ltd. Xi’an Branch
 
Party B: Xi’an Tianyi Biotechnology Co., Ltd.
 
The parties hereto, in accordance with Contract Law of the People's Republic of
China, through amicable negotiations, sign this contract.
 
I. Goods name, quantity & price, etc. (Please refer to Appendix 1)
 
The agreed goods unit price in this contract contains whole expenses incurred
from goods purchase and after-sale service, including, but not limited to
transportation expenses, insurance expenses, unloading expenses, ancillary data
expenses, package probationary expenses, expenses of reagent consumables
materials during inspection and acceptance, compulsive inspection expenses from
third party supervision and inspection organization, training expenses, and
after-sale service expenses, and etc. Goods unit price of settlement may be
fluctuated ±between 10%~15% in accordance with market price after negotiation
during the implementation of this contract, settlement quantity is decided by
specific using quantity of Party B; purchased goods variety is not limited to
the varieties listed in this contract, unit price is upon both parties’
negotiation according to market price, except that altered by both parties in
written form.
 
II. Requirements of goods quality
 
1.
Goods provided by Party B shall corresponds with national standard of the
People's Republic of China, industry standard, local standard, product quality
standard of goods manufacturer, relevant technical specifications formulated by
related departments, quality status and functional performance stated in product
instructions.

2.
Goods provided by Party B shall be brand-new, equipped with certificate of
inspection, and from legal supplying channel.

3.
Goods provided by Party B shall meet the following technical indications and
parameters: requirements in notice documents, product instructions; refer to
appendix; descriptions here

 
III. Goods Delivery & Acceptance
 
1.
Delivery place(detailed) and date: the specified place in Party A’s notice
document

2.
Party B shall supply Party A with the corresponding and complete technical
documents of the goods under this contract.

3.
Party B shall guarantee that goods package meets the requirements of
transportation, and to protect goods from being rusted, destroyed or loss in
transportation process.

4.
Party B is responsible for transporting and delivering goods to Party A at the
agreed place, and shall pay all the costs incurred from transportation, this
includes, but not limited to, transportation expenses, insurance expenses,
unloading expenses, and so on.

5.
After the delivery, Party A shall inspect and accept goods within 10 days.
Inspection and acceptance content shall includes, but not limited to: (1)
specifications, quantity and appearances; (2) the attached technical documents
of goods; (3) goods components and configuration; (4) goods functions,
performance and various technical parameters and standards.

6.
Inspection and acceptance standards: □the specifications under this contract the
delivery sample under notice document (if available )




 
 

--------------------------------------------------------------------------------

 
 
7.
Where Party A accepts all the purchased goods, Party A shall confirm and issue
Certificate of Approval, then it can be regarded as qualified.

8.
Where Party A finds that goods are not in accordance with the agreement, Party A
shall have the right to reject goods and issue Notice of Rejection within 5
days. Party B shall re-supply goods in accordance with the agreement within 3
days; otherwise, Party B will be regarded as delay delivery.

9.
Where Party B holds different opinion on the inspection result, Party B may
delegate commodity inspection department where Party A is governed to recheck.
If recheck result shows that goods is not in accordance with the agreement, then
the recheck fees shall be paid by Party B; if recheck result shows that goods is
in accordance with the agreement, then the recheck fees shall be paid by Party
A.



IV. Payment
 
The fees shall be paid in full amount within 60 days after goods are accepted as
qualified.(applicable for total amount less than RMB　100,000 Yuan)
 
V. After-sale service terms shall be decided upon both parties’ negotiation.
 
VI. Liability for breach of contract:
 
1.
Both parties shall implement this contract, any party which could not fulfill
its duty shall undertake liability for breach. Breaching party shall undertake
the loss incurred to observant party, it includes, but not limited to, direct
economic loss, indirect economic loss, and attorney fees, travel fees as well as
transportation fees incurred from observant party to investigate responsibility.

2.
Where goods supplied by Party B is not in accordance with the agreement, and
will not exchange goods, Party A has right to reject to accept, and Party B
shall pay Party A penalty fees equal to 5% of total payment.

3.
Party A rejects to receive goods with due reason, Party A shall pay Party B
penalty fees equal to 5% of total payment.

4.
For Party B’s delay delivery, it shall pay Party A penalty fees equal to 3‰ of
total payment.Where delay period exceeds 5 days, purchaser has right to
terminate contract.

 
VII.  Assumption of risk
 
1.
The risk of goods destroy or loss, Party B shall undertake before Party A’
inspection and acceptance, Party A shall undertake the risk after inspection and
acceptance.

2.
Where Party A rejects to accept goods or terminate contract due to goods quality
not in accordance with the contract, Party B shall undertake the risk of goods
destroy or loss.

3.
Where Party A undertakes the risk of goods destroy or loss, and it doesn’t
influence Party B to fulfill its duty, Party A shall requires Party B to
undertake the breaching liability.

4.
Where Party B undertakes the risk of goods destroy or loss, if goods are
destroyed or lost, Party B shall re-supply goods in accordance with the contract
within 3  days, otherwise, Party B will be regarded as delay delivery.

5.
Where Party A undertakes the risk of goods destroy or loss, it won’t exempt
Party A from payment.

 
VIII. Disputes arising from this contract shall be settled through both parties’
negotiations, if it can’t be settled through negotiations, they can sue for
court located in the signing place.
 
IX. This contract is in quintuplicate(Party A’s functional departments keep 2
for record, user keeps 1, Party B keeps 2), each of them is regarded as original
with the same legal effects. For other terms not mentioned, they should be
solved by negotiation of both parties.

 
 

--------------------------------------------------------------------------------

 


 
Party A (seal):
Party B (seal):
Authorized Representative(signature)
Ping Guo
Authorized Representative(signature)
Yiqiang Shui
Date: December 21
Date: December 25

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

Appendix 1


Drug Purchaing Contract Attachment
Purchase List
             
Vendee.
Xi'an Qinba Pharmaceutical Co., Ltd.
       
Vendor.
Xi'an Tianyi Biotech Co., Ltd.
                       
CN
Name
Unit
Price
Amount          
01074
Gardenia Powder
kg
9.7640
6500
 
Atmost/Year
01190
Poppy Shell
kg
31.4950
24700
 
Atmost/Year
01064
Honeysuckle
kg
18.5113
22100
 
Atmost/Year
01132
Herba Artemisiae Capillaris
kg
3.7784
39000
 
Atmost/Year
01147
Coix Seed(Fry)
kg
3.7818
1300
 
Atmost/Year
01118
Promethazine Hydrochloride
kg
113.3360
520
 
Atmost/Year
01035
Prcaine Hydrochloride
kg
4.6820
1040
 
Atmost/Year
01108
Fumitory
kg
6.5000
18850
 
Atmost/Year
01034
Nicotinic Acid
kg
203.4220
6500
 
Atmost/Year
01019
Wuguteng
kg
4.3690
357500
 
Atmost/Year
01174
Lepidium Seed
kg
3.7613
117000
 
Atmost/Year
01187
Scammony Resin
kg
16.7800
780
 
Atmost/Year
01008
Dendrobe
kg
30.1308
845
 
Atmost/Year
01007
Belamcanda Chinensis
kg
29.5000
845
 
Atmost/Year
01073
Shaanqing Tea
kg
4.2700
94900
 
Atmost/Year
01146
Hawthorn
kg
6.0000
1300
 
Atmost/Year
01130
Yam
kg
6.0000
1300
 
Atmost/Year
01015
Cortex Mori Radicis
kg
6.2433
5200
 
Atmost/Year
01080
Calculus Bovis Factitious
kg
71.8640
65
 
Atmost/Year
01126
Gordon Euryale Seed
kg
6.8000
1300
 
Atmost/Year
01071
Radix Peucedani
kg
9.5600
2340
 
Atmost/Year
01004
Groundsel
kg
6.4320
7800
 
Atmost/Year
01016
Folium Eriobotryae
kg
2.7882
62400
 
Atmost/Year
01022
Seed of Boat-Fruited Sterculia
kg
20.8783
845
 
Atmost/Year
01111
Norfloxacin
kg
63.5997
3380
 
Atmost/Year
01053
Ethylparaben
kg
61.7526
299
 
Atmost/Year
01020
Semen Oroxyli
kg
13.1818
520
 
Atmost/Year
01009
Orchid
kg
3.7903
3900
 
Atmost/Year
01129
Malt
kg
1.6400
975
 
Atmost/Year
01011
Ophiopogon Root
kg
19.8700
7800
 
Atmost/Year
01188
Aloe/Scammony Resin Mixture
kg
3.5000
1950
 
Atmost/Year
01189
Aloe
kg
3.5000
2275
 
Atmost/Year
01127
Lotus Seed
kg
5.6000
1300
 
Atmost/Year
01065
Forsythis
kg
8.6040
53300
 
Atmost/Year

 
 
 
 

--------------------------------------------------------------------------------

 
 
01023
Balloon Flower
kg
9.9114
67145
 
Atmost/Year
01184
Egg White
kg
5.5600
1170
 
Atmost/Year
01006
Giant Knotweed
kg
1.8214
162500
 
Atmost/Year
01076
Cuttlebone
kg
1.3200
35100
 
Atmost/Year
01128
Trichosanthes
kg
4.6018
195000
 
Atmost/Year
01032
Mannite
kg
17.6576
221
 
Atmost/Year
01043
Liquorice Extract
kg
2.6206
20150
 
Atmost/Year
01030
Liquorice
kg
4.6720
154700
 
Atmost/Year
01175
Tuckahoe
kg
4.6580
157300
 
Atmost/Year
01066
Radix Sileris
kg
9.7345
53950
 
Atmost/Year
01021
Rehmanniae
kg
6.3223
520
 
Atmost/Year
01069
Dangshen
kg
1.5200
7150
 
Atmost/Year
01162
Isosorbide Mononitrate
kg
1,040.0000
130
 
Atmost/Year
01005
Creat
kg
30.2400
7150
 
Atmost/Year
01176
Orange Tincture Extract
kg
3.7204
5200
 
Atmost/Year
01075
Dried Orange Peel
kg
2.6333
130000
 
Atmost/Year
01003
Menthol
kg
170.7270
130
 
Atmost/Year
01145
Glehnia Root
kg
3.7800
1300
 
Atmost/Year
01232
Isatis Root
kg
3.5000
312000
 
Atmost/Year
01177
Compound Isatis Root Finemeal
kg
31.1000
78000
 
Atmost/Year
01018
Radix Stemonae
kg
10.5132
11180
 
Atmost/Year
01078
Atractylis ovata
kg
16.0000
19825
 
Atmost/Year
01077
Paeonia Lactiflora
kg
2.8630
28600
 
Atmost/Year
01017
Radix Cynanchi
kg
10.6250
5525
 
Atmost/Year
01144
White Lablab Seed
kg
2.7758
3575
 
Atmost/Year
01185
Stevia Rebaudianum Indican
kg
13.7800
117
 
Atmost/Year
01211
Xiao'aiping Extract
kg
3.4993
3640
 
Atmost/Year
01199
Yinhua Ganmao Keli Qingao
kg
10.0000
1560
 
Atmost/Year
01197
Compound Tracheitis Extract Powder
kg
10.0000
4680
 
Atmost/Year
01198
Qinghuozhimaipian Qingao
kg
10.0000
2340
 
Atmost/Year
01214
Orthocoll
kg
21.6539
3250
 
Atmost/Year
01161
Clindamycin Phosphate
kg
513.3950
3900
 
Atmost/Year
01160
Azithromycin
kg
526.0804
1300
 
Atmost/Year
01231
Ethyl Acetate
kg
3.8462
61100
 
Atmost/Year
01225
Persimmon Leaf
kg
2.1368
35750
 
Atmost/Year
01221
Elecampane
kg
4.7788
54600
 
Atmost/Year
01224
Gentian
kg
26.3717
32500
 
Atmost/Year
01223
Rhubarb
kg
4.4250
29900
 
Atmost/Year
01220
Tuber Pinellia
kg
46.0177
37700
 
Atmost/Year

 
 
 

 

 
 

--------------------------------------------------------------------------------

 
